El Juez Asociado Señoe Rebollo López
emitió la opinión del Tribunal.
Por hechos alegadamente acaecidos el 5 de junio de 1999, se determinó causa probable para arresto contra el aquí peticionario José Pérez Rodríguez por una supuesta infracción al Art. 401 de la Ley de Sustancias Controladas de Puerto Rico, 25 L.P.R.A. see. 2401. Celebrada la vista preliminar que establece la Regla 23 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, y presentado el correspondiente pliego acusatorio ante la Sala Superior de Arecibo del Tribunal de Primera Instancia, el peticionario Pérez Rodrí-guez presentó una moción de supresión de evidencia.
Celebrada la vista evidenciaría, el 28 de marzo de 2001 el juez que la presidió declaró en corte abierta sin lugar la supresión solicitada, determinación que se plasmó en la “minuta” que recogió los procedimientos acaecidos en la mencionada vista. Insatisfecho, Pérez Rodríguez acudió *558ante el Tribunal de Circuito de Apelaciones —vía certiora-ri— en revisión de la referida actuación judicial. El 29 de mayo de 2001, el foro apelativo intermedio emitió “senten-cia” en el caso.
En la mencionada “sentencia”, dicho foro judicial ex-presó que en la “minuta” no se “recogía en términos claros y precisos la decisión” del magistrado de instancia, lo que no facilitaba, en consecuencia, su función revisora. En atención a lo anteriormente expresado, el foro apelativo intermedio expresó:
En mérito a lo expuesto, expedimos el auto solicitado, parali-zamos los procedimientos ante el foro recurrido y devolvemos el caso a dicho foro para que se emita prontamente una reso-lución escrita fundamentada. Una vez cumplido con nuestro mandato, el peticionario procederá conforme a derecho. (Enfa-sis suplido.)
El tribunal de instancia, con fecha de 27 de noviembre de 2002, emitió una fundamentada resolución mediante la cual denegó la moción de supresión de evidencia presen-tada, notificada el 10 de diciembre de dicho año.
Así las cosas, Pérez Rodríguez compareció ante el Tribunal de Circuito de Apelaciones, mediante una moción infor-mativa a esos efectos, dentro del recurso de “certiorari” que originalmente había presentado ante el foro apelativo intermedio. Este, mediante Resolución de 22 de enero de 2003, resolvió que: el recurso de certiorari, originalmente presentado, había finalizado con su “sentencia” del 29 de mayo de 2001; el mandato había sido remitido al tribunal de instancia y que, en consecuencia, no tenía jurisdicción para atender la “moción informativa” presentada por Pérez Rodríguez.
Inconforme, José Pérez Rodríguez acudió ante este Tribunal —vía certiorari— en revisión de la referida determi-nación judicial. En el recurso presentado, le imputa al tribunal intermedio apelativo haber errado
...al pretender disponer de un certiorari expedido mediante *559una sentencia que adolece de una exposición y análisis del asunto planteado, así como de una decisión final sobre la controversia.
... al determinar que pierde jurisdicción sobre un recurso ex-pedido cuando le ordena a un tribunal de primera instancia que prepare una resolución fundamentada para poder ejercer correctamente su función revisora.
... al decidir que para resolver finalmente un planteamiento —en donde se le requirió al tribunal de primera instancia pre-parar una resolución fundamentada— es necesario que la parte interesada vuelva a presentar nuevamente un certiorari sobre el mismo asunto, una vez se emita la resolución en cuestión.
Resolvemos el recurso presentado, sin ulterior trámite, al amparo de las disposiciones de la Regla 50 de nuestro Reglamento, 4 L.P.R.A. Ap. XXI-A. Revocamos; veamos por qué.
 Sabido es que la competencia para revisar senten-cias o resoluciones de tribunales inferiores o de organismos administrativos a través de los diferentes recursos dispo-nibles se conoce como jurisdicción apelativa. R. Hernández Colón, Práctica Jurídica de Puerto Rico, San Juan, Ed. Mi-chie, 1997, pág. 317. Dicho concepto se refiere a la autori-dad conferida a un tribunal de jerarquía superior de revi-sar, revocar, anular, modificar o confirmar las sentencias o resoluciones de un tribunal de inferior jerarquía cuando dichas decisiones son elevadas ante el organismo de jerar-quía superior conforme a derecho. Id.
Cónsono con lo anterior, la Ley de la Judicatura de Puerto Rico de 1994 (4 L.P.R.A. see. 22 et seq.) (en adelante Ley de la Judicatura) creó el Tribunal de Circuito de Apelaciones (en adelante Tribunal de Circuito) para que sirviera, precisamente, como un tribunal intermedio entre el Tribunal Supremo y el Tribunal de Primera Instancia. *560Art. 4.001 de la Ley de la Judicatura, 4 L.P.R.A. sec. 22j.(1) A dicho tribunal se le confirió competencia para atender los recursos de apelación, de certiorari y de revisión, según sea el caso, de controversias surgidas en los Tribunales de Pri-mera Instancia o en los diversos organismos administrativos. Art. 4.002 de la Ley de la Judicatura, 4 L.P.R.A. sec. 22k. De este modo, se le concedió a “todo puer-torriqueño afectado adversamente por una decisión de un tribunal el derecho a que un panel apelativo de un mínimo de tres jueces revise esa decisión que había sido tomada por un solo juez”. Depto. de la Familia v. Shrivers Otero, 145 D.P.R. 351, 356 (1998), citando la Exposición de Moti-vos de la Ley de la Judicatura, 1994 Leyes de Puerto Rico 2802.
El Tribunal de Circuito de Apelaciones goza de la característica de ser rogado, por lo que para que éste pueda resolver las controversias planteadas en los diferentes procesos judiciales, las partes interesadas tienen necesariamente que solicitarle a dicho tribunal su intervención. Negrón v. Srio. de Justicia, 154 D.P.R. 79 (2001); Pérez, Ex parte v. Depto. de la Familia, 147 D.P.R. 556, 569 (1999); ello se logra a través de la presentación de los diferentes recursos de apelación, certiorari o revisión. Asimismo, resulta indispensable que dichos recursos sean perfeccionados según lo exige la ley y el Reglamento del Tribunal de Circuito.(2) Id. Una vez cumplidas esas exigencias, el foro intermedio apelativo queda investido jurisdiccionalmente para revocar, modificar o confirmar la sentencia recurrida, así como para devolver el caso al tribunal apelado con instrucciones para ulteriores procedimientos. Hernández Colón, ante, pág. 332.
Como foro apelativo intermedio, el Tribunal de *561Circuito tiene el deber de revisar las decisiones del foro de instancia para asegurarse de que sean justas y tengan apoyo en las normas establecidas por este Tribunal. Depto. de la Familia v. Shrivers Otero, ante, pág. 357. Véase, ade-más, J.A. Cuevas Segarra, Práctica Apelativa, San Juan, Ed. J.T.S., Supl. 1995, pág. 23. Su función principal con-siste en determinar si el tribunal de instancia aplicó el Derecho correctamente y si se siguieron los procedimientos dispuestos por el ordenamiento procesal. Depto. de la Familia v. Shrivers Otero, ante. En cuanto al alcance de dicha función, hemos dispuesto que dicho foro “tiene que deter-minar si el foro sentenciador fundamentó su decisión en una interpretación correcta del derecho positivo y si con-dujo adecuadamente los procedimientos, de suerte que no se le haya causado perjuicio a las partes”. Depto. de la Familia v. Shrivers Otero, ante, pág. 358. Dentro de esta fun-ción apelativa el Tribunal de Circuito debe procurar tener todos los elementos de juicio necesarios para cumplir con su función revisora y emitir una decisión judicial. Id., pág. 359.
Precisamente, para procurar tener ante sí todos los elementos necesarios para adjudicar una controversia, el reglamento del tribunal apelativo exige que la solicitud de certiorari ante dicho foro contenga, entre otros, la decisión fundamentada del foro primario cuya revisión se solicita. A tales efectos se dispone:
(1) La solicitud incluirá un apéndice que contendrá una co-pia literal de:
(b) La decisión del Tribunal de Primera Instancia cuya revisión se solicita, incluyendo las determinaciones de hechos y las conclusiones de derecho en que esté fundada .... (Enfasis suplido.) Regla 34E(l)(b) del Reglamento del Tribunal de Cir-cuito de Apelaciones del Estado Libre Asociado de Puerto Rico (Reglamento del Tribunal de Circuito de Apelaciones), 4 L.P.R.A. Ap. XXII-A.
De este modo, el Tribunal de Circuito podrá llevar a *562cabo, de manera óptima y con mayor responsabilidad, su función revisora. A los fines de proteger dicha responsabi-lidad, podrá “[r]ealizar u ordenar cualquier acto que re-sulte necesario a fin de cumplir a cabalidad sus funciones”. Art. 2.002(i) de la Ley de la Judicatura, 4 L.P.R.A. see. 22d(i).
1 — I HH
Luego de estos señalamientos iniciales, pasamos a resolver las siguientes interrogantes: ¿Privó de jurisdicción al Tribunal de Circuito el mandato que dicho foro le remitió al tribunal de instancia a los efectos de que preparara una resolución fundamentada de una decisión ya emitida por este último? ¿Viene obligado el peticionario a instar un nuevo recurso de certiorari para revisar una resolución fundamentada de un fallo judicial que ya se encuentra ante la consideración del foro apelativo? Respondemos en la negativa.
A. Como explicáramos al exponer los hechos, el peti-cionario presentó un recurso de certiorari ante el foro ape-lativo intermedio, solicitando la revisión de una determina-ción adversa en una vista de supresión de evidencia celebrada en el foro de instancia. Como dicha determina-ción se recogió en una “minuta”, de la cual no surgían los fundamentos por los que se denegó la solicitud de supre-sión de evidencia, el foro intermedio apelativo emitió una “sentencia” en la que: expidió el auto, paralizó los procedi-mientos y ordenó al foro de instancia a preparar una reso-lución que incluyera los fundamentos en que se apoyó para resolver en el modo en que lo hizo.(3)
*563No hay duda de que el tribunal apelativo, al exigir del foro primario que fundamentara su dictamen, cumplió con el deber que, según explicamos, tiene dicho foro judicial de procurar obtener todos los elementos de juicio necesarios para así llevar a cabo su función revisora con mayor competencia.
Dicho proceder, además, es cónsono con lo resuelto por este Tribunal en el reciente caso Pueblo v. Pacheco Armand, 150 D.P.R. 53 (2000). Allí resolvimos que aunque la mejor práctica para fines apelativos es que el tribunal de instancia, al adjudicar controversias importantes, emita una resolución escrita en la que plasme la decisión judicial y sus fundamentos, para así facilitar la función revisora de los foros apelativos, si una “minuta” recoge en términos claros y precisos la decisión del juez que se pretende revisar, la “minuta” será suficiente para revisar la decisión en el Tribunal de Circuito. Pautamos, además, en dicho caso que si el foro intermedio apelativo estima que la “minuta” no es adecuada, debe ordenar al foro primario que emita prontamente una resolución escrita y fundamentada.
A los fines de proteger su función revisora, el Tribunal de Circuito en el presente caso, correctamente, ordenó al foro primario a emitir una resolución fundamentada, ya que la “minuta” no cumplía con lo establecido en Pueblo v. Pacheco Armand, ante. No obstante lo anterior, cuando el peticionario acudió ante el Tribunal de Circuito haciendo constar el hecho de que el foro primario —luego de trans-currido un año y medio— finalmente había emitido la re-solución fundamentada, inexplicable y sorpresivamente el foro intermedio apelativo se declaró sin jurisdicción para resolver el asunto planteado en el recurso de certiorari.
*564El foro apelativo apoyó su actuación en los casos Pérez, Ex parte v. Depto. de la Familia, ante, y Pueblo v. Rivera, 75 D.P.R. 432 (1953). Estas decisiones no sostienen lo re-suelto por el foro apelativo intermedio en el presente caso.
En Pérez, Ex parte v. Depto. de la Familia, ante, resolvimos que el foro de instancia pierde su jurisdicción, para continuar atendiendo y adjudicando las controversias planteadas en el foro apelativo, cuando este último paraliza los procedimientos en el foro primario. Por otro lado, dispusimos que una vez el foro apelativo remite el mandato, el caso que estaba ante la consideración de dicho foro concluye para todos los fines. De ese modo, el tribunal inferior adquiere la facultad para continuar los procedimientos según lo que haya dictaminado el foro apelativo. Esto es, resolvimos que el Tribunal de Circuito no puede mantener su jurisdicción sobre un caso una vez ha resuelto todas las controversias ante su consideración y le remite el mandato al foro de instancia con instrucciones específicas de cómo continuar con los procedimientos. (4)
Resulta claro que la orden emitida en el presente caso por el Tribunal de Circuito no constituye una disposición final de la sentencia objeto de revisión, ya que no resolvió finalmente la controversia ante sí, o lo que es lo mismo, no constituyó una adjudicación final, en los méritos, del asunto planteado. Más bien se trató de una orden o ins-trucción en virtud de la facultad que tienen todos los tribunales para ordenar cualquier acto que resulte necesario para cumplir a cabalidad con sus funciones. 4 L.P.R.A. see. 22d(i). Asimismo, constituyó una orden de las que el foro apelativo está facultado a expedir, tanto a solicitud de parte como motu proprio, para hacer efectiva su jurisdic-ción en cualquier asunto pendiente ante sí. Regla 79(A) y *565(C) del Reglamento del Tribunal de Circuito de Apelacio-nes, 4 L.P.R.A. Ap. XXII-A.
De lo antes expuesto se colige que la referida orden no puede ser considerada como un mandato.(5) En el presente caso, repetimos, el tribunal apelativo no llegó a resolver, de forma final, la controversia que tenía ante sí. Entendió que, para efectuar su función revisora de manera responsable, necesitaba los fundamentos en que se basó el tribunal de instancia para emitir el dictamen objeto de revisión. A esos únicos fines fue que el caso le fue devuelto al tribunal de instancia. Es por ello que, a diferencia del caso Pérez, Ex parte v. Depto. de la Familia, ante, en el presente caso resulta erróneo resolver que, al emitir la referida orden, el tribunal apelativo perdió su jurisdicción sobre el caso. For-zoso resulta concluir que dicho foro judicial mantuvo, en todo momento, su jurisdicción apelativa.
Por otro lado, el antes citado caso exige que debe pre-sentarse un nuevo recurso si surge una nueva controversia. En el presente caso la controversia planteada en el certio-rari originalmente sometido y la que se presentaría en ese nuevo recurso es la misma: determinar si el foro de instan-cia actuó correctamente al denegar la solicitud de supre-sión de evidencia. Como vemos, no se trata de una nueva controversia que surgió luego de que el tribunal apelativo dictara su sentencia y remitiera su mandato.
En el presente caso sólo existe una controversia, un solo asunto que no ha sido resuelto, referente a una única de-terminación judicial que, posteriormente, se ordenó que fuera debidamente fundamentada. Al no haber surgido una nueva controversia, y al haber obviamente retenido el Tribunal de Circuito su jurisdicción sobre el presente pleito, no hace sentido requerirle al peticionario que inste un nuevo recurso de “certiorari” para revisar la misma actua-*566ción cuya revisión ya había solicitado previamente; por el simple hecho de que, en esta ocasión, la decisión contiene los fundamentos.
A esos efectos es preciso recordar que el corolario básico del Derecho apelativo es que la apelación o revisión se da contra la sentencia o decisión apelada; es decir, contra el resultado y no contra sus fundamentos. Asoc. Pesc. Pta. Figueras v. Pto. del Rey, 155 D.P.R. 906 (2001); Pérez Vda. Muñiz v. Criado, 151 D.P.R. 355 (2000).(6) Es por ello que aunque algunos de los fundamentos de la sentencia recurrida sean erróneos, ello no constituye base para una revocación si por otros motivos puede sostenerse lo dispuesto en la sentencia. Sánchez v. Eastern Air Lines, Inc., 114 D.P.R. 691, 695 (1983); Corrada v. Asamblea Municipal, 79 D.P.R. 365, 370 (1956). “Los recursos se formulan contra el fallo, contra la parte dispositiva y no contra la opinión que pueda emitir el tribunal y sus conclusiones. Lo que agravia es la parte dispositiva, o sea, el fallo, el cual es el objeto del recurso.” Hernández Colón, ante, pág. 323. Aun la revisión de órdenes o resoluciones interlocutorias se da contra la decisión emitida y no contra sus fundamentos. Ramos v. Hosp. Sub-Regional de Aguadillo, 111 D.P.R. 744, 750 (1981).
Pretender que el peticionario presente un nuevo recurso de certiorari para revisar los fundamentos de una determi-nación judicial, cuando previamente ya había solicitado la revisión de ese mismo fallo, implicaría reconocer que la re-visión apelativa se efectúa contra los fundamentos en lu-gar de contra la sentencia. Ese sería el efecto, ya que lo único distinto que tendría el Tribunal de Circuito ante su consideración en el nuevo recurso serían los fundamentos de la denegatoria de supresión.
*567Estando facultado el tribunal apelativo para revisar única y exclusivamente el fallo o parte dispositiva de un dictamen judicial, la presentación del nuevo recurso de certiorari traería la anomalía de someter a dicho foro a pasar juicio dos veces sobre una misma sentencia o sobre un mismo asunto. Ello no sólo sería incorrecto, sino que, además, constituiría una mala utilización de los recursos de dicho tribunal. No hay duda de que tal práctica atentaría contra la economía procesal que, como es sabido, constituye un pilar importante de nuestro sistema procesal.(7) Dávila, Rivera v. Antilles Shipping, Inc., 147 D.P.R. 483, 494 (1999); Ríos Rosario v. Vidal Ramos, 134 D.P.R. 3, 12 (1993). La utilización efectiva, rápida, justa y económica de los recursos y mecanismos procesales es una máxima que permea todo nuestro ordenamiento jurídico y se extiende, igualmente, a la práctica apelativa.(8) Es por ello que no es correcto ni eficiente la presentación de dos recursos apelativos para revisar una misma determinación judicial.
En virtud de todo lo antes expuesto, y a los fines de evitar que vuelva a ocurrir una situación como la que hoy nos ocupa, resolvemos que ante una solicitud para revisar una sentencia o resolución del foro de instancia que carezca de los fundamentos necesarios para que el Tribunal de Circuito efectúe adecuadamente su función revisora, dicho foro judicial deberá —en auxilio de su jurisdicción y reteniendo jurisdicción sobre el recurso— emitir una resolución en la que, además de paralizar los procedimientos *568ante el foro primario, le ordene a dicho foro que funda-mente la sentencia o resolución previamente emitida. Le requerirá, además, que una vez fundamente su actuación le remita copia de ella para entonces proceder a resolver el recurso. Esto es, no será necesario que, en esta clase de situaciones, el peticionario o apelante presente un nuevo recurso para revisar el mismo dictamen. De este modo, des-pejamos toda duda o confusión que tanto el tribunal inter-medio apelativo como las partes puedan tener respecto a este particular.
A tenor con lo antes dispuesto, concluimos que el Tribunal de Circuito de Apelaciones erró al declarase sin juris-dicción para atender el recurso de certiorari presentado por el peticionario.
HH h-H • H
Por los fundamentos que anteceden, se revoca la Reso-lución emitida en el presente caso por el Tribunal de Cir-cuito de Apelaciones.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Rivera Pérez disintió sin opi-nión escrita. El Juez Asociado Señor Corrada Del Río no intervino.

 Véase, además, Pérez, Ex parte v. Depto. de la Familia, 147 D.P.R. 556, 569 (1999).


 Véase, además, J.A. Cuevas Segarra, Tratado de Derecho Procesal Civil, San Juan, Pubs. J.T.S., 2000, T. II, pág. 856.


 Es menester señalar que el foro apelativo intermedio incidió al emitir la referida orden utilizando el vehículo procesal de la sentencia. Cómo bien lo dispone la Regla 11(A) del Reglamento del Tribunal de Circuito de Apelaciones, el término sentencia “se refiere a la determinación final en los méritos del tribunal en cuanto a la apelación ante sí o en cuanto al recurso discrecional en el cual el tribunal ha expedido el auto solicitado”. (Énfasis suplido.) 4 L.P.R.A. Ap. XXII-A.
Es evidente que la determinación del Tribunal de Circuito con relación al re-curso de certiorari presentado en el presente caso no constituyó una determinación *563final en los méritos. Precisamente, el foro apelativo intermedio ordenó al tribunal de instancia que fundamentara el dictamen cuya revisión se le solicitó, ya que ello era necesario para poder resolver dicho recurso en sus méritos. No hay duda de que esa sentencia no dispuso finalmente del recurso de “certiorari”. El vehículo procesal ade-cuado que debió utilizar el tribunal apelativo para emitir la referida orden era la “resolución”.


 Pautamos en dicho caso, además, que si surgiere una nueva controversia que ameritase la intervención del Tribunal de Circuito, las partes deberán acudir ante dicho foro presentando un nuevo recurso. Pérez, Ex parte v. Depto. de la Familia, 147 D.P.R. 556, 571-572 (1999).


 En Pueblo v. Tribunal de Distrito, 97 D.P.R. 241, 246 (1969), expresamos que el mandato es “el medio oficial de que nos valemos para comunicar al tribual de instancia la disposición [final] que hemos hecho de la sentencia objeto de revisión y de ordenarle el cumplimiento con los términos de nuestra actuación”.


 Véanse, además: Pueblo v. González Vega, 147 D.P.R. 692, 702 (1999); Zorniak Air Servs. v. Cessna Aicraft Co., 132 D.P.R. 170, 182 (1992); Sánchez v. Eastern Air Lines, Inc., 114 D.P.R. 691, 695 (1983); Collado v. E.L.A., 98 D.P.R. 111, 114 (1969); Cuevas Segarra, ante, pág. 852.


 Las Reglas de Procedimiento Civil “[s]e interpretarán de modo que garanti-cen una solución justa, rápida y económica de todo procedimiento”. Regla 1 de Pro-cedimiento Civil, 32 L.P.R.A. Ap. III.


 La Regla 2(4) y (5) del Reglamento del Tribunal de Circuito de Apelaciones dispone, en lo pertinente, que las reglas allí contenidas se interpretarán para garan-tizar una solución justa, rápida y económica de todo asunto sometido ante dicho foro judicial para así “[fiacilitar la efectiva utilización de los recursos humanos y presu-puestarios por la Rama Judicial” y para “[plermitir eficiencia en el funcionamiento y operación de los tribunales, acelerar el trámite de los casos pendientes, disminuir los casos acumulados y la cantidad de tiempo para disponer finalmente de éstos”. 4 L.P.R.A. Ap. XXII-A. Veáse, además, Regla 8(A) del Reglamento del Tribunal de Circuito de Apelaciones, 4 L.P.R.A. Ap. XXII-A.